United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 22, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-30663
                           Summary Calendar


GEOFFREY J. BOULMAY, SR.

                                     Plaintiff-Appellant,

versus

RAMPART 920, INC., FIRST REPUBLIC CORP., NORTH RAMPART
CORPORATION, RAYMOND PEACOCK, ALVIN C. COPELAND, LAWRENCE CATHA,
PETER J. BUTLER, SR.; AUBREY B. HIRSCH, JR., “Copper”

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                     USDC No. 2:04-CV-1187-F
                       --------------------

Before DAVIS, SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     Geoffrey J. Boulmay, Sr., appeals from the dismissal of his

complaint for failure to state a claim upon which relief may be

granted, and from the denial of his FED. R. CIV. P. 59(e) motion

seeking reconsideration.    In his complaint, Boulmay asserted that

violations of the Racketeer Influenced and Corrupt Organizations

(“RICO”) Act by defendants Peter J. Butler, Sr., and Aubrey B.

Hirsch, Jr., had resulted in a fraud upon the court.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-30663
                                -2-
     In addition to asserting civil RICO violations, Boulmay

filed the complaint as an independent action seeking to set aside

the judgment in Hotel Corp. of the South v. Rampart 920, Inc.,

46 B.R. 758 (E.D. La. 1985) (“the 1985 Litigation”), for fraud

upon the court.   See FED. R. CIV. P. 60.   In the 1985 Litigation,

the district court, citing the preclusive effect of prior

bankruptcy proceedings, denied relief on Boulmay’s claims for

damages for alleged violations of federal securities laws, fraud

in Chapter 11 bankruptcy proceedings, violations of the RICO Act,

and negligence and strict liability under Louisiana law, as well

as Boulmay’s request for declaratory relief.

     Boulmay contends that his allegations regarding the actions

of Butler and Hirsch with respect to bankruptcy proceedings and a

1987 state court case set forth a cognizable claim of fraud upon

the court.   However, as noted by the district court, its denial

of relief in the 1985 Litigation was based on the preclusive

effect of previous litigation.    See Hotel Corp. of the South, 46
B.R. at 765.   Because Boulmay’s allegations, accepted as true, do

not establish the existence of “an unconscionable plan or scheme

which is designed to improperly influence the court in its

decision,” Wilson v. Johns-Manville Sales Corp., 873 F.2d 869,

872 (5th Cir. 1989)(internal quotation and citation omitted), the

district court did not err in its determination that Boulmay’s

complaint fails to state a claim for fraud upon the court with

respect to the 1985 Litigation.
                               No. 04-30663
                                    -3-
     Boulmay also argues that the district court erred in

dismissing his civil RICO claims as time-barred.       He contends

that he discovered evidence of RICO injuries on August 16, 2004,

and that this discovery, as well as a discovery in 1999,

establish a pattern of RICO activity.

     Civil RICO actions are subject to a four-year statute of

limitations.     Agency Holding Corp. v. Malley-Duff & Assocs.,

Inc., 483 U.S. 143, 156 (1987).       This circuit follows the “injury

discovery” rule, under which the limitations period runs from the

date “when a plaintiff knew or should have known of his injury.”

Rotella v. Wood, 528 U.S. 549, 553-54 (2000).       In Rotella, the

Supreme Court rejected a limitations period that begins to run

only when the plaintiff discovers both an injury and a pattern of

RICO activity.    Id. at 552-54.     Here, because Boulmay’s filings

show that he was aware of a RICO injury in 1999, more than four

years prior to the filing of his complaint, the district court

did not err.     See id.

     To the extent that Boulmay seeks to appeal the denial of his

FED. R. CIV. P. 59(e) motion, his argument, which merely recites

the standard of review and does not specify error on the part of

the district court, is insufficient to preserve the issue.         See

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,

748 (5th Cir. 1987).       The judgment of the district court is

AFFIRMED.